

116 HR 1380 : Big Cat Public Safety Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 1380IN THE SENATE OF THE UNITED STATESDecember 7, 2020Received; read twice and referred to the Committee on Environment and Public WorksAN ACTTo amend the Lacey Act Amendments of 1981 to clarify provisions enacted by the Captive Wildlife Safety Act, to further the conservation of certain wildlife species, and for other purposes.1.Short titleThis Act may be cited as the Big Cat Public Safety Act.2.Definitions(a)In generalSection 2 of the Lacey Act Amendments of 1981 (16 U.S.C. 3371) is amended—(1)by redesignating subsections (a) through (k) as subsections (b) through (l), respectively; and(2)by inserting before subsection (b) (as so redesignated) the following:(a)BreedThe term breed means to facilitate propagation or reproduction (whether intentionally or negligently), or to fail to prevent propagation or reproduction..(b)Conforming amendments(1)Consolidated Farm and Rural Development ActSection 349(a)(3) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1997(a)(3)) is amended by striking section 2(a) and inserting section 2(b).(2)Lacey Act Amendments of 1981Section 7(c) of the Lacey Act Amendments of 1981 (16 U.S.C. 3376(c)) is amended by striking section 2(f)(2)(A) and inserting section 2(g)(2)(A).3.ProhibitionsSection 3 of the Lacey Act Amendments of 1981 (16 U.S.C. 3372) is amended—(1)in subsection (a)—(A)in paragraph (2)—(i)in subparagraph (A), by striking the semicolon at the end and inserting ; or;(ii)in subparagraph (B)(iii), by striking ; or and inserting a semicolon; and(iii)by striking subparagraph (C); and(B)in paragraph (4), by striking (1) through (3) and inserting (1) through (3) or subsection (e); and(2)by amending subsection (e) to read as follows:(e)Captive wildlife offense(1)In generalIt is unlawful for any person to import, export, transport, sell, receive, acquire, or purchase in interstate or foreign commerce, or in a manner substantially affecting interstate or foreign commerce, or to breed or possess, any prohibited wildlife species.(2)Limitation on applicationParagraph (1) does not apply to—(A)an entity exhibiting animals to the public under a Class C license from the Department of Agriculture, or a Federal facility registered with the Department of Agriculture that exhibits animals, if such entity or facility holds such license or registration in good standing and if the entity or facility—(i)does not allow any individual to come into direct physical contact with a prohibited wildlife species, unless that individual is—(I)a trained professional employee or contractor of the entity or facility (or an accompanying employee receiving professional training);(II)a licensed veterinarian (or a veterinary student accompanying such a veterinarian); or(III)directly supporting conservation programs of the entity or facility, the contact is not in the course of commercial activity (which may be evidenced by advertisement or promotion of such activity or other relevant evidence), and the contact is incidental to humane husbandry conducted pursuant to a species-specific, publicly available, peer-edited population management and care plan that has been provided to the Secretary with justifications that the plan—(aa)reflects established conservation science principles;(bb)incorporates genetic and demographic analysis of a multi-institution population of animals covered by the plan; and(cc)promotes animal welfare by ensuring that the frequency of breeding is appropriate for the species;(ii)ensures that during public exhibition of a lion (Panthera leo), tiger (Panthera tigris), leopard (Panthera pardus), snow leopard (Uncia uncia), jaguar (Panthera onca), cougar (Puma concolor), or any hybrid thereof, the animal is at least 15 feet from members of the public unless there is a permanent barrier sufficient to prevent public contact;(B)a State college, university, or agency, or a State-licensed veterinarian;(C)a wildlife sanctuary that cares for prohibited wildlife species, and—(i)is a corporation that is exempt from taxation under section 501(a) of the Internal Revenue Code of 1986 and described in sections 501(c)(3) and 170(b)(1)(A)(vi) of such Code;(ii)does not commercially trade in any prohibited wildlife species, including offspring, parts, and byproducts of such animals;(iii)does not breed any prohibited wildlife species;(iv)does not allow direct contact between the public and any prohibited wildlife species; and(v)does not allow the transportation and display of any prohibited wildlife species off-site;(D)has custody of any prohibited wildlife species solely for the purpose of expeditiously transporting the prohibited wildlife species to a person described in this paragraph with respect to the species; or(E)an entity or individual that is in possession of any prohibited wildlife species that was born before the date of the enactment of the Big Cat Public Safety Act, and—(i)not later than 180 days after the date of the enactment of the such Act, the entity or individual registers each individual animal of each prohibited wildlife species possessed by the entity or individual with the United States Fish and Wildlife Service;(ii)does not breed, acquire, or sell any prohibited wildlife species after the date of the enactment of such Act; and(iii)does not allow direct contact between the public and prohibited wildlife species..4.Penalties(a)Civil penaltiesSection 4(a)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(a)(1)) is amended—(1)by inserting (e), after (d),; and(2)by inserting , (e), after subsection (d).(b)Criminal penaltiesSection 4(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(d)) is amended—(1)in paragraph (1)(A), by inserting (e), after (d),;(2)in paragraph (1)(B), by inserting (e), after (d),;(3)in paragraph (2), by inserting (e), after (d),; and(4)by adding at the end the following:(4)Any person who knowingly violates subsection (e) of section 3 shall be fined not more than $20,000, or imprisoned for not more than five years, or both. Each violation shall be a separate offense and the offense is deemed to have been committed in the district where the violation first occurred, and in any district in which the defendant may have taken or been in possession of the prohibited wildlife species..5.Forfeiture of prohibited wildlife speciesSection 5(a)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3374(a)(1)) is amended by inserting bred, possessed, before imported, exported,.6.AdministrationSection 7(a) of the Lacey Act Amendments of 1981 (16 U.S.C. 3376(a)) is amended by adding at the end the following:(3)The Secretary shall, in consultation with other relevant Federal and State agencies, promulgate any regulations necessary to implement section 3(e)..7.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives December 3, 2020.Cheryl L. Johnson,Clerk.